PER CURIAM.
The brief of appellant herein makes no proper presentation of the record, fails to show when appeal was taken or from what, and, in fact, fails utterly to show the taking of any appeal, and is entirely insufficient to. present anything for the consideration of this court. The situation was clearly and definitely presented to the attention of appellant in respondent’s ■brief which was served and filed in August, 1929, and no effort whatever mas been made to amend or correct the situation. There is nothing before this court, and the appeal is dismissed.
MIS'ER, C., sitting in lieu of ROBERTS, J., disqualified.
POLLEY, P. J, and CAMPBELL, BURCH, WARREN, and MISER, JJ., concur.